Opinion filed January 3, 2014




                                      In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-13-00231-CV
                                    ___________

      IN THE INTEREST OF A.L.M. AND J.J.A., CHILDREN


                      On Appeal from the 161st District Court
                                 Ector County, Texas
                         Trial Court Cause No. B-3219-PC


                      MEMORANDUM OPINION
      This is an appeal from an order terminating the parental rights of the mother
and the fathers of A.L.M. and J.J.A. The mother filed a notice of appeal. We
dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which she professionally and conscientiously examines the
record and applicable law and states that she has concluded that the appeal is
frivolous. Counsel has provided the mother with a copy of the motion to withdraw
and brief and advised the mother of her right to review the record and file a
response to counsel’s brief. The mother has not filed a response.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967), and In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008). In this
regard, the practice recognized in Anders for court-appointed counsel to seek a
withdrawal from a frivolous appeal applies to parental termination proceedings
involving appointed counsel. See In re K.D., 127 S.W.3d 66, 67 (Tex. App.—
Houston [1st Dist.] 2003, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed.                Schulman, 252 S.W.3d at 409.                    Court-appointed
counsel’s motion to withdraw is granted. Additionally, we order counsel to notify
the mother of the disposition of this appeal and the availability of discretionary
review in the Texas Supreme Court. Counsel is directed to send the mother a copy
of the opinion and judgment within five days after the opinion is handed down,
along with notification of her right to file a pro se petition for review under TEX. R.
APP. P. 53. Likewise, this court advises the mother that she may file a petition for
review pursuant to TEX. R. APP. P. 53.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                   PER CURIAM


January 3, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



        1
         By letter, this court granted the mother more than thirty days in which to exercise her right to file
a response to counsel’s motion to withdraw and brief.

                                                      2